Title: Fryday Feby. 7 [i.e. 8?]. 1771.
From: Adams, John
To: 


       Met a Committee of the House at the Representatives Room, to consider of a Plan for a society for encouraging Arts, Agriculture, Manufactures and Commerce, within the Province.
       Such a Plan may be of greater Extent and Duration than at first We may imagine. It might be usefull at any Time. There are in this Province natural Productions eno. Hemp, Silk, and many other Commodities might be introduced here, and cultivated for Exportation. The Mulberry Tree succeeds as well in our Climate and Soil, as in any.
      